DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
The amendment dated 12/20/2021 has been considered and entered into the record.  Claim 14 has been cancelled.  Claims 1–3, 5–9, 12, 13, and 15–19 are pending, while claims 16–19 are withdrawn from consideration.  The previous new matter rejection of claim 1 is withdrawn due to amendment.  Claims 1–3, 5–9, 12, 13, and 15 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–3, 5–9, 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which all other examined claims depend, now recites “at least one thermally unstable species is included in the electrospun material in an amount of about more than 49 weight percent or higher so that the electrospun material is dimensionally stable when exposed to temperatures of about 50oC.  It is unclear to the Examiner how the presence of at least one thermally unstable species at a weight of at least 49 percent of an electrospun material results in “the electrospun material [being] dimensionally stable when exposed to temperatures of about 50oC.”  In other words, it is unclear how the weight percentage of the at least one thermally unstable species of an electrospun material determines the dimensional stability of the electrospun material.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5–7, 9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2003/0228350 A1) in view of Kharazi (US 2008/0095748 A1).
Chu discloses a method of making composite biodegradable and/or bioabsorbable polymer fibrous articles formed by dissolving the polymers in solvent and electrospinning different biodegradable and bioabsorbable fibers.  Chu abstract, ¶ 117.  The biodegradable and/or bioabsorbable polymer fibers preferably contain the monomer poly (para-dioxanone) [major fiber component and thermally unstable species].  Id. ¶¶ 21,  ¶¶ 22, 73–78.  The different electrospun fibers are formed on a substrate and blended to form a three-dimensional fiber mesh.  See id. Figs. 1 and 4–7.   
Chu teaches that the biodegradable and/or bioabsorbable fibrous composite article may comprise a blend of different types of polymer fibers, but fails to teach specific polymer weight percentages for the fibrous article.  Chu abstract, ¶ 117.  
Kharazi teaches the formation of an electrospun fibrous, bioabsorbable cellular scaffold using polymers such as poly(L-lactide) and polydioxanone.  Kharazi abstract, ¶¶ 112, 125, 138.  The choice of the polymers used, and their quantities, “depend upon the particular application and include consideration of such factors as desired tensile strength, elasticity, elongation, modulus, toughness, viscosity of the liquid polymer, whether biodegradable or permanent structures are intended, and the like to provide desired characteristics.”  Id. ¶ 124.  Accordingly, Kharazi demonstrates that the relative amounts of the two polymers used in Chu – poly (para-dioxanone) and poly (glycolide-co-lactide) – is a result effective variable affecting the physical properties of the formed bioabsorbable fibrous materials.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed weight percentages of the thermally stable and unstable species, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chu and Smith as applied to claim 7 above, and further in view of Chun (US 2011/0143429 A1).  Chu and Smith fail to teach a copolymer composition of glycolide and lactide having a monomer ratio of glycolide from 80 to 95 and lactide from 20 to 5.  
Chun teaches tissue engineered blood vessels prepared from scaffolds, wherein the scaffolds may comprise poly(lactide-co-glycolide) (PLA/PGA) copolymers (95/5, 85/15, 10/90 mole-mole %).  Chun abstract, ¶ 52.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the 85/15 PLA/PGA copolymer of Chu with the 10/90 PLA/PGA copolymer of Chun as Chun teaches the functional equivalency of the two PLA/PGA copolymer ratios in forming bioengineered scaffolds.  Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Chu fails to hint, suggest or recognize that resorbable-polymer-containing electrospun articles are sensitive to heat effects, and does not teach or suggest how to make a dimensionally stable resorbable electrospun article.  While Chu may fail to recognize sensitivity of the resorbable polymer to heat effects, an inherent property need not be recognized at the time of the invention.  See MPEP 2112 II; Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003).  Here, Chu teaches the claimed invention absent the weight 
Applicant further argues that Kharazi does not demonstrate that the relative amounts of the two polymers used in Chu – poly (para-dioxanone) and poly (glycolide-co-lactide) – are result effective variables affecting the physical properties of the formed bioabsorbable fibrous materials that are affected by conditions found during packaging, shipping and/or storage.  Kharazi does not acknowledge the particular result-effective variable cited by Applicant, however, the prior art reference does recognize that the relative weight percentages of poly (para-dioxanone) and poly (glycolide-co-lactide) in an electrospun resorbable material are in fact result-effective variables.  Thus, it would have been obvious to the ordinarily skilled artisan to determine the optimum or workable ranges of said variable might be characterized as routine experimentation.  This is of particular note because only a “finite number” of solutions exist when considering weight percentages of an electrospun material consisting of only two species of fibers.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Applicant further contends that the criticality of the claimed weight percentages of the thermally stable and unstable species to result in a resorbable polymer electrospun article that resists heat effects due to packaging, shipping and/or storage has been established.  This argument is unpersuasive as Applicant has failed to establish unexpected results over a claimed range by comparing a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960); MPEP 716.02(d) II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786